Citation Nr: 0740307	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-40 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for idiopathic diminished sphincter tone and anal fissures 
causing fecal incontinence, from December 15, 2000 through 
June 8, 2005.  

2.  Entitlement to a rating in excess of 60 percent for 
idiopathic diminished sphincter tone and anal fissures 
causing fecal incontinence, from June 9, 2005.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2004 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that 
there was clear and unmistakable error in a September 2002 
rating decision which did not assign a separate evaluation 
for idiopathic diminished sphincter tone and anal fissures 
causing fecal incontinence.  A 30 percent rating was assigned 
effective December 15, 2000.  In a July 2006 rating decision, 
a rating of 60 percent was assigned effective June 9, 2005.  

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned.  


FINDINGS OF FACT

1.  Prior to November 6, 2003, the veteran's idiopathic 
diminished sphincter tone and anal fissures causing fecal 
incontinence did not result in extensive leakage and fairly 
frequent involuntary bowel movements.

2.  As of November 6, 2003, the veteran's idiopathic 
diminished sphincter tone and anal fissures causing fecal 
incontinence resulted in extensive leakage and fairly 
frequent involuntary bowel movements, but not complete loss 
of sphincter control.

3.  As of June 9, 2005, the veteran's idiopathic diminished 
sphincter tone and anal fissures causing fecal incontinence 
caused the functional equivalent of complete loss of 
sphincter control.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
idiopathic diminished sphincter tone and anal fissures 
causing fecal incontinence, prior to November 6, 2003 have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7332 (2007).

2.  The criteria for a rating of 60 percent for idiopathic 
diminished sphincter tone and anal fissures causing fecal 
incontinence, from November 6, 2003, have been met.  38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code 7332 (2007).

3. The criteria for a rating of 100 percent for idiopathic 
diminished sphincter tone and anal fissures causing fecal 
incontinence, from June 9, 2005, have been met.  38 U.S.C.A. 
§§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7332 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  The RO awarded service 
connection for in a March 2004 rating decision and assigned 
an initial 30 percent disability rating effective December 
2000 (date of claim).  Therefore, the VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued an October 2005 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

In July 2006, the veteran was sent notification in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999) In this case, 
staged ratings were assigned.  

The veteran is rated under Diagnostic Code 7332, for 
impairment of sphincter control of the rectum and anus.  
Healed or slight impairment of sphincter control, without 
leakage, warrants a noncompensable rating.  Constant slight 
or occasional moderate leakage warrants a 10 percent 
evaluation.  With occasional involuntary bowel movements 
necessitating the wearing of pads, a 30 percent evaluation is 
warranted.  Extensive leakage and fairly frequent involuntary 
bowel movements warrants a 60 percent rating, and a complete 
loss of sphincter control warrants a 100 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7332.


Entitlement to an initial rating in excess of 30 percent for 
idiopathic diminished sphincter tone and anal fissures 
causing fecal incontinence, from December 15,  2000 through 
June 8, 2005

In February 2002, the veteran was afforded a VA examination.  
The veteran complained of having constipation which lasted 3-
4 days which was followed by an explosive bowel movement 
which she was unable to control.  She did not know whether 
she had sphincter control because of the explosive nature of 
the bowel movement.  She had fecal leakage with the bowel 
movement.  This occurred on a weekly basis, so she used a 
pad.  She also had complaints of bleeding with the bowel 
movements associated with perianal pain.  The bleeding was 
bright or dark red.  She used laxatives and stool softeners.  
Physical examination showed no evidence of colostomy.  There 
was no evidence of fecal leakage.  The luminal size of the 
rectum and anus appeared normal.  The sphincter tone appeared 
diminished.  There were no signs of anemia.  There was 
evidence of a healed anterior fissure in ano.  There were no 
hemorrhoids or evidence of bleeding.  The diagnoses were 
diminished tone of the external anal sphincter; healed 
anterior fissure in ano, and no other abnormalities in the 
anal or rectal examination.  

At a February 2002 VA stomach examination, it was noted that 
the veteran did not have hematemesis or melena with 
occasional small amounts of bright red rectal bleeding, 
particularly followed by episodes of constipation.  She 
reported alternating diarrhea and constipation.  Biopsies 
from a colonoscopy were normal except for a short segment of 
inflammation in her rectum associated with ulceration.  The 
diagnosis was mild ulcerative proctitis.  The RO has 
separately service-connected the proctitis; thus, symptoms 
associated with that disorder are not for consideration in 
rating idiopathic diminished sphincter tone and anal 
fissures.

On November 6, 2003, the veteran was afforded another VA 
examination.  At that time, the veteran reported having 
frequent episodes of diarrhea and constipation.  In addition, 
she reported that over the past 9 years, she had been having 
diminished control over her stool.  Currently, she had 
frequent soilage.  She occasionally had to manually disimpact 
herself.  She also noticed bleeding with bowel movements 
which was quite common.  She always had to wear a pad.  She 
had a great deal of urgency and was at times unable to have a 
full movement.  On examination, there was no evidence of 
fecal leakage.  The rectal vault was slightly dilated.  There 
was markedly diminished tone with virtually no contraction.  
There were no signs of prolapse.  There were no signs of 
anemia, no fissures, no hemorrhoids, and no evidence of 
bleeding at that time.  The diagnosis was idiopathic 
diminished sphincter tone causing fecal incontinence.  The 
veteran also had irritable bowel syndrome.  

In February 2004, the veteran underwent a flexible 
sigmoidoscopy with cauterization of an anal condyloma.  It 
was indicated that the veteran underwent this procedure for 
treatment of an anal condyloma with weakness of sphincter 
leading to intermittent incontinence.

An August 2004 upper gastrointestinal series (GI) revealed 
reflux esophagitis.  

In December 2004, it was noted that the veteran was having 
problems with her bowels, discharge, and gas.  

Private records dated March to May 2005 gastroenterology 
reports revealed rectal ulcerations well as normal basal anal 
sphincter pressure, an abnormal high sensory threshold for 
rectal balloon distension, and incomplete internal anal 
sphincter relaxation.  Fecal defocography revealed a 
paradoxical opening of the anal sphincter during squeeze, 
small anterior and posterior rectoceles and transient recto-
anal intusseption.  The impression was solitary rectal ulcer 
syndrome with incontinence and bleeding and constipation.  

The Board finds that a rating in excess of 30 percent was not 
warranted prior to November 6, 2003.  Prior to that 
examination, the veteran did not have leakage on examination.  
The reported leakage with the explosive bowel movement is 
credible, but this occurred after several days of 
constipation.  The explosive bowel movements were not fairly 
frequent at this point in time.  The veteran had diminished 
tone of the sphincter, but the luminal size of the rectum and 
anus appeared normal.  However, as of the November 6, 2003 
examination, the criteria for a 60 percent rating are met.  
Although there was no evidence of fecal leakage on 
examination, the rectal vault was slightly dilated and there 
was markedly diminished tone with virtually no contraction.  
Thereafter, the veteran continued treatment for a weakened 
sphincter.  The gastroenterology reports revealed incomplete 
internal anal sphincter relaxation and the fecal defocography 
revealed a paradoxical opening of the anal sphincter during 
squeeze.  A 100 percent rating was not warranted, however, as 
the veteran did not demonstrate complete loss of sphincter 
control.  


Entitlement to a rating in excess of 60 percent for 
idiopathic diminished sphincter tone and anal fissures 
causing fecal incontinence, from June 9, 2005

In June 2005, the veteran was afforded a VA examination.  At 
that time, it was noted that prior colonoscopy and biopsy of 
rectal ulcer documented solitary rectal ulcer syndrome.  
Defocography documented paradoxical muscle contraction and 
relaxation.  The veteran was unable to tolerate manometry due 
to pain.  

Currently, there was no rectal bleeding, abscess, or 
swelling.  However, there was anal itching, burning, 
diarrhea, difficulty passing stool, pain, tenesmus, and fecal 
incontinence.  The extent of fecal leakage was severe and 
pads were required daily.  There was persistent loss of 
sphincter control and perianal discharge which was 
persistent.  There was markedly diminished tone of the 
sphincter.  The impression was diminished sphincter tone 
causing persistent incontinence.  

In a March 2006 statement, a co-worker indicated that she was 
aware of the veteran's problems with bowel urgency and 
incontinence.  It was a constant everyday battle which 
required changes of clothing.  

The Board finds that the veteran's persistent loss of 
sphincter control with severe leakage and perianal discharge 
is the functional equivalent of complete loss of sphincter 
control.  Accordingly, as of June 9, 2005, a 100 percent 
rating is warranted.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent prior to November 6, 2003, but the 
evidence supports a 60 percent rating effective November 6, 
2003, and a 100 percent rating effective June 9, 2005.




ORDER

A rating in excess of 30 percent for idiopathic diminished 
sphincter tone and anal fissures causing fecal incontinence 
prior to November 6, 2003, is denied.

A 60 percent rating for idiopathic diminished sphincter tone 
and anal fissures causing fecal incontinence effective 
November 6, 2003, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 100 percent rating for idiopathic diminished sphincter tone 
and anal fissures causing fecal incontinence effective June 
9, 2005, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


